People v Corey R. (2020 NY Slip Op 03984)





People v Corey R.


2020 NY Slip Op 03984


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Gische, J.P., Kapnick, Webber, Kern, González, JJ.


11822 6792/93

[*1] The People of the State of New York, Respondent,
vCorey R., Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Schindler of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about June 8, 2018, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant do not justify a departure, in view of the egregious nature of the underlying multiple violent sex crimes committed against female strangers. The fact that the Parole Board granted parole release has little bearing on defendant's risk level determination, which is concerned not only with his risk of reoffense, but also the harm he might create if he reoffended. Furthermore, we do not find that the court's assessment of points under the risk factor for nonacceptance of responsibility/refusing sex offender treatment overassessed defendant's risk of reoffense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK